Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communication entered 03/11/2022.
Priority
This application, filed on 01/14/2020, Pub. No. U.S. 2020/0191777 A1, published 06/18/2020, is a divisional of 14/002,879, filed on 03/11/2014, Pub. No. U.S. 2014/024019 A1, now abandoned, which is a National Stage of International Patent Application No. PCT/NL2012/050132, filed 03/05/2012, which claims foreign priority to EP 11157001.6, filed 03/04/2011.
Status of Claims
Claims 1-3, 7-9, 11, 12, 21, 22 and 24-27 are currently pending.  Claims 1-20 have been originally filed.  Claims 1-13 have been amended, and Claims 14-20 have been cancelled, as set forth in Applicant’s Preliminary amendment filed 01/14/2020.  Claims 1-13 have been subject to restriction/election requirement mailed 06/04/2021.  Claims 1, 4-6, 8, 9 and 12 have been amended, and new Claims 21-26 have been added, as set forth in Applicant’s amendment filed 08/04/2021.  Claims 1 and 24 have been amended, Claims 4-6, 10, 13 and 23 have been cancelled, and new Claim 27 has been added, as set forth in Applicant’s amendment filed 03/11/2022.  Claims 2, 3, 8, 9, 21 and 22 are withdrawn from consideration.  Claim 25 is amended, and Claims 2, 3, 8, 9, 21 and 22 are cancelled, as set forth in Examiner’s amendment below.  Claims 1, 7, 11, 12 and 24-27 are allowed.
Withdrawn Objections/Rejections
I.	The objection to the specification is withdrawn in view of Applicant’s amendment.
II.	The rejections of the claims set forth in the Office Action mailed 09/14/2021 are withdrawn in view of Applicant’s and Examiner’s amendment of the claims and Applicant’s argument.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Lauren Emr on 04/29/2022 and 05/04/2022.
(a)	In Claim 25, line 1, please delete “claim 17” and insert – claim 24 --.
(b)	Claims 2, 3, 8, 9, 21 and 22 are cancelled.

Withdrawal of Election/Restriction Requirement
Claims 1, 7, 11, 12 and 24-27 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 06/04/2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 1, 7, 11, 12 and 24-27 are allowed and renumbered as Claims 1-8.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 7, 11, 12 and 24-27 are allowed because the prior art does not teach or fairly suggest the claimed method for determining the health status of a subject, for early detection of tissue damage, for early diagnosis and monitoring of a disease, and/or for evaluation of treatment effectiveness in a subject using circulating tissue macrophages in peripheral blood as a mirror of disrupted tissue homeostasis and disease, the method comprising multiparameter flow-cytometric analysis of stained CTM and CTSM by gating for the backbone markers CD14, CD16 and CD300e to determine the amount of signals of each distinct labeled antibody associated with individual cells, wherein the analysis comprises performing a gating strategy based on the cell surface expression of CD300e, CD14 and CD16, in combination with side scatter (SSC) analysis, and wherein the gating strategy is composed of (i) an inclusion step to include both classical monocytes and CTMs based on CD300e expression, preferably CD300e and HLADR expression, in combination with side scatter (SSC) analysis, and (ii) a subsequent subset identification step to discriminate the classical CD14high/CD16- monocytes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641